This is an original action seeking a writ mandating the respondent to permit the filing of a motion to "annul, vacate, and set aside the judgment of conviction and order of sentence, rendered against him in said court on the 23rd. day of March, 1936." The motion was mailed to the clerk of the respondent court on the 24th day of September, 1941.
The respondent court had no jurisdiction to entertain such a motion after the term at which the judgment was entered.
Petition denied.
NOTE. — Reported in 39 N.E.2d 450.